900 F.2d 254Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Paul H. RAINES, Jr.,v.Doctor CARPENTER, MHC Doctor;  Doctor Alleyne, MHC Doctor;Patty Austin, Medical Director;  ColonelSingleton, Warden Defendants-Appellees.
No. 89-6356.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 5, 1990.Decided:  March 21, 1990.Rehearing and Rehearing In Banc Denied April 18, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr. District Judge.  (C/A No. 89-529-B)
Paul H. Raines, Jr., appellant pro se.
Gertrude Catherine Bartel and Aron Iro Raslas, Kramon & Graham, PA, Baltimore, Md.;    John Joseph Curran, Jr., Office of the Attorney General of Maryland, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Paul H. Raines, Jr. appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Raines v. Carpenter, CA-89-529-B (D.Md. Nov. 29, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED